     MICHAEL CHASTAINE, State Bar #121209
1    THE CHASTAINE LAW OFFICE
     2377 Gold Meadow Way, Suite 100
2    Gold River, CA 95670
     Telephone: 916-732-7150
3
     Attorneys for Defendant
4
     Remus Kirkpatrick
5
6                         IN THE UNITED STATES DISTRICT COURT
7                      FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9                                                )       Case No.: 2:15 CR 190 GEB
     UNITED STATES OF AMERICA,                   )
10                                               )       APPLICATION FOR
                   Plaintiff,                    )       TRANSPORTATION ORDER;
11                                               )       [PROPOSED] ORDER FOR
            v.                                   )       TRANSPORTATION
12                                               )
     REMUS ALAN KIRKPATRICK,                     )       18 U.S.C. 4285
13                                               )
                   Defendant.                    )
14
15
            Procedure History
16
            Defendant Remus Alan Kirkpatrick was originally arrested on or about September
17
     28, 2015. He was released from custody on or about September 28, 2015 on an
18
     unsecured bond and allowed to reside in his home in Canton Ohio. Mr. Kirkpatrick has
19
     been supervised by Pretrial Services in the Northern District of Ohio and has complied
20
     with all court-ordered conditions of release.
21
            On April 21, 2017 Mr. Kirkpatrick plead guilty to violations of 18 U.S.C. §493
22
     (Bonds and Obligations of Certain Lending Agencies. Part of the agreement included a
23
     cooperation agreement. Sentencing has been continued multiple times but is now firmly
24
     set for September 27, 2019 at 9:00 a.m.
25
26
27
28


                                                     1
1    Application
2              Application is hereby made for an order for Transportation and subsistence
3    allowance for defendant Remus Kirkpatrick to travel from Canton Ohio to Sacramento,
4    California and return back to Ohio.
5              It is anticipated that the Government will join in the defense request to allow Mr.
6    Kirkpatrick to self-surrender in Ohio. Therefore, Mr. Kirkpatrick is requesting a return
7    flight.
8              Mr. Kirkpatrick has advised counsel that he is without funds to travel back to
9    Sacramento, California. Counsel is requesting that Mr. Kirkpatrick be allowed to fly in
10   on September 26, 2019 to meet with counsel and discuss sentencing.
11
12   Dated: August 12, 2019                              By: ____/s/ Michael Chastaine
                                                         MICHAEL CHASTAINE
13
                                                         Attorney for Remus Kirkpatrick
14
15                                               ORDER
16             To: UNITED STATES MARSHAL SERVICE, SACRAMENTO,
17   CALIFORNIA:
18             This is to authorize and direct you to furnish the above named defendant, Remus
19   Alan Kirkpatrick with transportation and authorized subsistence from Canton Ohio to
20   Sacramento, California arriving no later than September 26, 2019 and leaving no
21   earlier than the evening of September 27, 2019.
22             Mr. Kirkpatrick is indigent and financially unable to travel to Sacramento,
23   California and return to Canton Ohio with transportation expenses. This request is
24   authorized pursuant to 18 U.S.C. section 4285.
25   IT IS SO ORDERED.
26   Dated: August 14, 2019
27
28


                                                     2
